Case 2:20-cv-07323-ODW-AFM Document 20-2 Filed 09/08/20 Page 1 of 10 Page ID #:161




          EXHIBIT A
Case 2:20-cv-07323-ODW-AFM Document 20-2 Filed 09/08/20 Page 2 of 10 Page ID #:162



  1   CALL & JENSEN
      A Professional Corporation
  2   Matthew R. Orr, Bar No. 211097
  3   Nilab Rahyar Tolton, Bar No. 272810
      610 Newport Center Drive, Suite 700
  4   Newport Beach, CA 92660
      Tel: (949) 717-3000
  5   Fax: (949) 717-3100
  6
      morr@calljensen.com
      ntolton@calljensen.com
  7
      RUMBERGER KIRK & CALDWELL
  8   A Professional Association
      Daniel J. Gerber, Florida Bar No. 0764957 (Pro Hac Vice Pending)
  9   300 South Orange Avenue, Suite 1400 (32801)
 10   Post Office Box 1873
      Orlando, Florida 32802-1873
 11   Tel: (407) 872-7300
      Fax: (407) 841-2133
 12   dgerber@rumberger.com (primary)
 13
      docketingorlando@rumberger.com and
      dgerbersecy@rumberger.com (secondary)
 14
      Attorneys for Defendants Vitamin Shoppe Industries LLC,
 15   erroneously sued as The Vitamin Shoppe, Inc.,
      Nutraceutical Corporation, and Seychelles Organics, Inc.
 16

 17
                               UNITED STATES DISTRICT COURT
 18
                           CENTRAL DISTRICT OF CALIFORNIA
 19

 20
      JEANNE FJELSTAD,                            Case No. 2:20-cv-07323 ODW (AFMx)

 21               Plaintiff,                      AMENDED NOTICE OF REMOVAL
                                                  OF ACTION PURSUANT TO 28 U.S.C.
 22   vs.                                         §1441
 23 THE VITAMIN SHOPPE,
 24 NORTHRIDGE, a California entity;              [Filed concurrently with Certification of
    NUTRACEUTICAL CORPORATION;                    Interested Parties, Notice to Adverse Party
 25 SEYCHELLES ORGANICS, INC.;                    of Removal]
    VITAMIN SHOPPE, INC.; and DOES 1
 26 through 100, inclusive,,

 27
                  Defendants.
 28                                               Complaint Filed: January 3, 2020
                                                  Trial Date:      None Set
                                               -1-
                  AMENDED NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.§1441
Case 2:20-cv-07323-ODW-AFM Document 20-2 Filed 09/08/20 Page 3 of 10 Page ID #:163



  1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
  2   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  3

  4          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,
  5   Defendants Vitamin Shoppe Industries LLC, erroneously sued as The Vitamin Shoppe,
  6   Inc., Nutraceutical Corporation, and Seychelles Organics, Inc. (“Defendants”) hereby
  7   remove to the United States District Court for the Central District of California,
  8   Western Division, the state court action described below. This removal is based on the
  9   following grounds:
 10   I.     STATEMENT OF JURISDICTION
 11          1.    This Court has original jurisdiction over this action under the diversity of
 12   citizenship statute. 28 U.S.C. § 1332(a). In relevant part, the diversity statute grants
 13   district courts original jurisdiction over civil actions where the matter in controversy
 14   exceeds $75,000, exclusive of interest and costs, it is a civil action between citizens of
 15   different states, and no defendant is a citizen of the State of California. As set forth
 16   below, this case meets all of the diversity statute’s requirements for removal and is
 17   timely and properly removed by the filing of this Notice.
 18   II.    VENUE
 19          2.    This action was filed in Los Angeles County Superior Court. Venue
 20   properly lies in the United States District Court for the Central District of California
 21   pursuant to 28 U.S.C. §§ 84(c) and 1446(a).
 22   III.   PROCESS, PLEADINGS AND ORDERS
 23          3.    Plaintiff Jeanne Fjelstad filed her Complaint against Defendants on
 24   January 3, 2020 in the Superior Court of California for the County of Los Angeles.1 The
 25   Complaint was entitled Jeanne Fjelstad, Plaintiff, vs. Defendant The Vitamin Shoppe,
 26
      1
 27   (See Declaration of Nilab Rahyar Tolton, “Tolton Decl.”, ¶ 2, Ex. A.) In addition to
    Defendants, Plaintiff also names a non-existent entity, The Vitamin Shoppe, Northridge.
 28 (See Declaration of Carlos Lopez, ¶ 11.)
      :                                         -2-
                   AMENDED NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.§1441
Case 2:20-cv-07323-ODW-AFM Document 20-2 Filed 09/08/20 Page 4 of 10 Page ID #:164



  1   Northridge, a California entity; Nutraceutical Corporation; Seychelles Organics, Inc.;
  2   Vitamin Shoppe, Inc.; and Does 1 through 100, inclusive, Defendants, Case No.
  3   20STCV00199 (“Complaint”).
  4         4.     The Complaint asserts causes of action against Defendants for: (1)
  5   Negligence; (2) Strict Products Liability; (3) Failure to Recall/Retrofit; and (4) Breach
  6   of Implied Warranty.
  7         5.     On March 18, 2020, Plaintiff served on Defendants, through Defendants’
  8   agent for service of process: (1) the Summons and Complaint; (2) a Civil Case Cover
  9   Sheet; (3) a Civil Case Cover Sheet Addendum and Statement of Location; (4) a Notice
 10   of Case Assignment; and (5) Notice of Posting Jury Fees. True and Correct copies of
 11   the aforementioned documents are attached collectively as Exhibit A to the Tolton
 12   Declaration, ¶ 2.
 13         6.     On April 27, 2020, Defendants each filed an Answer to the Complaint, true
 14   and correct copies of which are attached collectively as Exhibit B to the Tolton
 15   Declaration, ¶ 3.
 16         7.     As of the date of this Notice of Removal, no other parties, with the
 17   exception of the non-existent “The Vitamin Shoppe, Northridge” have been named or
 18   served with the Summons and Complaint in this action, and “The Vitamin Shoppe,
 19   Northridge” has not been served in this action. (Tolton Decl., ¶ 4.)
 20         8.     The documents attached as Exhibits A and B to the Tolton Declaration
 21   constitute all of the pleadings and process that have been filed or received by
 22   Defendants in this action. The attachment satisfies the requirements of 28 U.S.C.
 23   section 1446(a). To Defendants’ knowledge, no further process, pleadings, or orders
 24   related to this case have been filed in the Los Angeles County Superior Court or served
 25   by any party other than as described above. (See Tolton Decl., ¶ 5.)
 26

 27

 28
      :                                         -3-
                   AMENDED NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.§1441
Case 2:20-cv-07323-ODW-AFM Document 20-2 Filed 09/08/20 Page 5 of 10 Page ID #:165



  1   IV.   TIMELINESS
  2         9.     This removal notice is timely filed as required by 28 U.S.C. § 1446(b).
  3   Plaintiff filed the Complaint in this action on January 3, 2020. The Complaint was
  4   served on March 18, 2020, but was indeterminate as to the amount of controversy and
  5   Plaintiff’s citizenship. On July 16, 2020, in response to Defendant Vitamin Shoppe
  6   Industries LLC’s Special Interrogatories, Plaintiff served discovery responses that, for
  7   the first time, identified Plaintiff as a citizen of California. (Tolton Decl., ¶ 6, Ex. C,
  8   Plaintiff’s Responses to Interrogatory Nos. 5-6, 9-10.) Plaintiff’s discovery responses
  9   also, for the first time, included a “partial, early” itemization of Plaintiff’s claimed
 10   damages totaling well in excess of $75,000. (Id. at Plaintiff’s Response to Interrogatory
 11   No. 5.) Defendants bring this removal motion within 30 days of discovery of Plaintiff’s
 12   citizenship and amount in controversy, therefore, removal is timely.
 13   V.    DIVERSITY JURISDICTION
 14         10.    The diversity of citizenship statute, 28 U.S.C. § 1332(a), provides in
 15   relevant part:
 16                The district courts shall have original jurisdiction of all civil
 17                actions where the matter in controversy exceeds the sum or
 18                value of $75,000, exclusive of interest and costs, and is between
 19                –
 20                (1) citizens of different States. . .
 21         11.    This action is a civil action over which this Court has original jurisdiction
 22   based on diversity of citizenship pursuant to 28 U.S.C. § 1332(a), and is one which may
 23   be removed to this Court by Defendants pursuant to 28 U.S.C. § 1441(b) because it is a
 24   civil action between citizens of different states and the amount in controversy exceeds
 25   $75,000, exclusive of interest and costs, as set forth below.
 26         A.     Diversity of Citizenship
 27         12.    To establish citizenship for diversity purposes, a natural person must be
 28   both a citizen of the United States and a domiciliary of a particular state. Kantor v.
      :                                         -4-
                   AMENDED NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.§1441
Case 2:20-cv-07323-ODW-AFM Document 20-2 Filed 09/08/20 Page 6 of 10 Page ID #:166



  1   Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). An individual is a
  2   citizen of any state where he or she domiciled at the time the lawsuit is filed. Id.; Lew v.
  3   Moss, 797 F.2d 747, 751 (9th Cir. 1986) (residency can create a rebuttable presumption
  4   of domicile supporting diversity of citizenship); State Farm Mut. Auto Ins. Co. v. Dyer,
  5   19 F.3d 514, 520 (10th Cir. 1994) (a party’s residence is prima facie evidence of
  6   domicile for purposes of determining citizenship).
  7         13.    On or about July 16, 2020, Defendants received Plaintiff’s Responses to
  8   Defendant Vitamin Shoppe Industries LLC’s Special Interrogatories, Set One (“SRog
  9   Responses”). A true and correct copy of this document is attached as Exhibit C to the
 10   Tolton Declaration. In the SRog Responses, Plaintiff stated the following information
 11   that she had not previously provided to Defendants in any pleading, motion, order, or
 12   other paper: (a) Plaintiff was a permanent resident of California at the time she filed the
 13   Complaint in this matter (SRog Response No. 9); (b) Plaintiff resided in California at
 14   the time she purchased the product that is the subject of her Complaint (SRog Response
 15   No. 5); (c) Plaintiff resided in California at the time she suffered the injury alleged in
 16   her Complaint (SRog response No. 6); and (d) Plaintiff intends to remain in California
 17   (SRog Response No. 10). (See Tolton Decl., ¶ 6, Ex. C.)
 18         14.    At the time this action was commenced in state court, Defendant Vitamin
 19   Shoppe Industries LLC, erroneously sued as The Vitamin Shoppe, Inc., was and still is,
 20   a New York limited liability company with its principal place of business at 300
 21   Harmon Meadow Blvd., Secaucus, NJ 07094. (See Declaration of Carlos Lopez, “Lopez
 22   Decl.”, ¶¶ 3-4.) The citizenship of the owners/members of Vitamin Shoppe Industries
 23   LLC is as follows: Vitamin Shoppe Industries LLC is a single-member LLC, and that
 24   member is Valor Acquisition, LLC (“Valor”). (Id., ¶ 5.) Valor is also the sole owner of
 25   Vitamin Shoppe Industries LLC. (Id.) Valor was registered in the state of Delaware
 26   with its principal place of business at 1716 Corporate Landing Parkway, Virginia
 27   Beach, VA 23454. (Id.) Valor is a single-member LLC, and that member is Franchise
 28   Group Newco V, LLC (“Newco”). (Id., ¶ 6.) Newco is also the sole owner of Valor.
      :                                         -5-
                   AMENDED NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.§1441
Case 2:20-cv-07323-ODW-AFM Document 20-2 Filed 09/08/20 Page 7 of 10 Page ID #:167



  1   (Id.) Newco was registered in the state of Delaware with its principal place of business
  2   at 1716 Corporate Landing Parkway, Virginia Beach, VA 23454. (Id.) Newco is a
  3   single-member LLC, and that member is Franchise Group Intermediate V, LLC
  4   (“FGIV”). (Id., ¶ 7.) FGIV is also the sole owner of Newco. (Id.) FGIV was registered
  5   in the state of Delaware with its principal place of business at 1716 Corporate Landing
  6   Parkway, Virginia Beach, VA 23454. (Id.) FGIV is a single-member LLC, and that
  7   member is Franchise Group Intermediate Holdco, LLC (“FGIH”). (Id., ¶ 8.) FGIH is
  8   also the sole owner of FGIV. (Id.) FGIH was registered in the state of Delaware with its
  9   principal place of business at 1716 Corporate Landing Parkway, Virginia Beach, VA
 10   23454. (Id.) FGIH is a single-member LLC, and that member is Franchise Group New
 11   Holdco, LLC (“FGNH”). (Id., ¶ 9.) FGNH is also the sole owner of FGIH. (Id.) FGNH
 12   was registered in the state of Delaware with its principal place of business at 1716
 13   Corporate Landing Parkway, Virginia Beach, VA 23454. (Id.) FGNH is a single-
 14   member LLC, and that member is Franchise Group, Inc. (“FG”). (Id., ¶ 10.) FG is also
 15   the sole owner of FGNH. (Id.) FG was registered in the state of Delaware with its
 16   principal place of business at 1716 Corporate Landing Parkway, Virginia Beach, VA
 17   23454. (Id.)
 18         15.      For diversity jurisdiction purposes, a corporation is deemed a citizen of its
 19   state of incorporation and the state where it has its principal place of business. 28
 20   U.S.C. § 1332(c)(1).
 21         16.      An LLC's citizenship is determined by the citizenships of each of its
 22   members. Where an LLC is a member of another LLC, the citizenship of the sub-
 23   member LLC is likewise defined by the citizenships of its own members. 19th Capital
 24   Grp., LLC v. 3 GGG's Truck Lines, Inc., No. CV 18-2493 PA (RAOX), 2018 WL
 25   6219886, at *2 (C.D. Cal. Apr. 3, 2018).
 26         17.      At the time this action was commenced in state court, Defendant
 27   Nutraceutical Corporation was, and still is, a Delaware Corporation also registered to do
 28   business in Utah. Nutraceutical Corporation’s principal place of business is located at
      :                                           -6-
                     AMENDED NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.§1441
Case 2:20-cv-07323-ODW-AFM Document 20-2 Filed 09/08/20 Page 8 of 10 Page ID #:168



  1   1777 Sun Peak Drive, Park City, Utah 84098. (See Declaration of Jeff Burchfield2
  2   (“Burchfield Nutraceutical Decl.”), ¶ 2.)
  3           18.      At the time this action was commenced in state court, Defendant
  4   Seychelles Organics, Inc. was, and still is, is a Delaware corporation. Seychelles
  5   Organics, Inc.’s principal place of business is located at 1777 Sun Peak Drive, Park
  6   City, Utah 84098. (See Declaration of Jeff Burchfield3 (“Burchfield Seychelles Decl.”),
  7   ¶ 2.)
  8           19.      No other party has been named or served as of the date of this removal.
  9   The presence of Doe defendants in this case has no bearing on diversity with respect to
 10   removal. See 28 U.S.C. § 1441(a) (“[f]or purposes of removal under this chapter, the
 11   citizenship of defendants sued under fictitious names shall be disregarded”).
 12           20.      Thus, as set forth above, Plaintiff is a citizen of California, and Defendants
 13   are citizens of Delaware, Utah, New Jersey, and Virginia. Accordingly, the minimal
 14   diversity requirement of 28 U.S.C. § 1332(d)(2)(a) is satisfied.
 15           B.       The Amount in Controversy Exceeds $75,000
 16           21.      This Court has jurisdiction over this case because the amount placed in
 17   controversy by Plaintiff’s alleged claims exceeds $75,000, exclusive of interest and
 18   costs. 28 U.S.C. § 1332(a).
 19           22.      While Plaintiff provided certain documents purporting to itemize certain of
 20   Plaintiff’s hospital bills prior to the service of the Complaint in this matter, it was only
 21   after service of Plaintiff’s discovery responses wherein she claimed a “partial, early”
 22   itemization of damages in excess of $800,000 that the amount in controversy in excess
 23   of $75,000 was established. (Tolton Decl., ¶ 6, Ex. C.)                                     Plaintiff’s Complaint
 24   additionally seeks pecuniary and economic losses, including loss of income, wages,
 25   support, and earning potential, and costs of suit. (Compl. at p. 15.)
 26
      2 Jeff Burchfield submits two declarations in support of this Notice of Removal, one on behalf of Defendant Nutraceutical

 27   Corporation and another on behalf of Defendant Seychelles Organics, Inc. This citation refers to the Burchfield Declaration
      on behalf of Nutraceutical Corporation.
      3 This citation refers to the Burchfield Declaration on behalf of Seychelles Organics, Inc.
 28
      :                                             -7-
                       AMENDED NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.§1441
Case 2:20-cv-07323-ODW-AFM Document 20-2 Filed 09/08/20 Page 9 of 10 Page ID #:169



  1         23.    Specifically, in the SRog Responses, Plaintiff sets forth a “partial, early”
  2   damages calculation including the following amounts that had not previously been
  3   provided to Defendants in any pleading, motion, order, or other paper: (a) Grossman
  4   Medical Group, 1/11/18 – 3/25/19, $32,587.42; and (b) West Hills Hospital, 1/11/18 –
  5   8/3/19, $856,632.60 (SRog Response No. 1) (See Tolton Decl., ¶ 6, Ex. C.)
  6         24.    If the allegations in the original pleading do not meet the jurisdictional
  7   amount in controversy, “the Defendant may rely upon discovery responses . . .
  8   regarding the amount in controversy.” Amezquita v. JC Penney Corp., Inc., No. 1:18-
  9   CV-0177-AWI-SAB, 2018 WL 1181675, at *2 (E.D. Cal. Mar. 7, 2018).
 10         25.    Here, although Defendants do not concede Plaintiff’s claims have any
 11   merit, the more than $800,000 claimed in damages in discovery responses to date is
 12   controlling for jurisdictional purposes. Thus, this Court has original jurisdiction over the
 13   claims asserted by Plaintiff in this action based on diversity of citizenship jurisdiction
 14   under 28 U.S.C. §§ 1332(a)(1) and 1441(a).
 15   VI.   NOTICE OF REMOVAL TO COURT AND ADVERSE PARTY
 16         26.    Promptly after filing this Notice of Removal, Defendants will give written
 17   notice of this pleading to counsel for Plaintiff and will file a copy of this Notice with the
 18   Superior Court of the State of California for the County of Los Angeles.
 19   VII. CONCLUSION
 20         For the reasons set forth above, Defendants remove Plaintiff’s Complaint filed in
 21   the Superior Court of the State of California, Los Angeles County, from that state court
 22   to this Court.
 23

 24 Dated: August 13, 2020                        CALL & JENSEN
 25
                                                  A Professional Corporation
                                                  Matthew R. Orr
 26                                               Nilab Rahyar Tolton
 27

 28                                           By:/s/ Matthew R. Orr ____________
      :                                         -8-
                   AMENDED NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.§1441
 Case 2:20-cv-07323-ODW-AFM Document 20-2 Filed 09/08/20 Page 10 of 10 Page ID
                                  #:170


1                                           Matthew R. Orr
2                                           Attorneys for Defendants Vitamin Shoppe
3                                           Industries LLC, erroneously sued as The
                                            Vitamin    Shoppe,    Inc.,    Nutraceutical
4                                           Corporation, and Seychelles Organics, Inc.
5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     :                                      -9-
               AMENDED NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.§1441
